Citation Nr: 1233479	
Decision Date: 09/26/12    Archive Date: 10/09/12	

DOCKET NO.  06-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent from December 23, 2004, to February 21, 2005, in excess of 10 percent from April 1, 2005, to October 17, 2011, and in excess of 30 percent from October 18, 2011, for chondromalacia patella of the right knee.  

2.  Entitlement to a separate disability rating for instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to his retirement from the Army in February 1997.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2005 rating decision of the VARO in Oakland, California, which continued a noncompensable disability evaluation for chondromalacia patella of the right knee.  In a December 2005 rating decision, the RO granted a temporary total evaluation from February 22, 2005, to March 31, 2005, and reestablished the noncompensable evaluation prior to February 22, 2005, and as of April 1, 2005.  In an August 2006 rating decision, the RO granted an increased rating of 10 percent prior to February 22, 2005, and as of April 1, 2005.  

Most recently, in a June 2012 rating decision, the Appeals Management Center in Washington, D.C. granted an increase in the disability from 10 percent to 30 percent, effective October 18, 2011, from the date of a VA examination accorded the Veteran.  There is no indication from the Veteran or his representative that he is satisfied with that rating and it therefore is presumed that he is seeking the maximum possible rating.  Accordingly, this matter continues to be in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability is addressed in a remand at the end of the decision below and is referred to the RO by way of the Appeals Management Center in Washington, D.C.  

The Board notes that in addition to the right knee disability, service connection is currently in effect for the following:  Left knee disability, rated as 30 percent disabling; low back disability, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; left shoulder tendonitis, rated as 10 percent disabling; scarring of the left hip, rated as noncompensably disabling; and hearing loss, rated as noncompensably disabling.  With consideration of the bilateral factor, a combined disability rating of 70 percent has been in effect since October 18, 2011.  


FINDINGS OF FACT

1.  Between December 23, 2004, and February 21, 2005, the Veteran's right knee disability displayed essentially full range of motion.  

2.  From April 1, 2005, the Veteran's right knee disability has been manifested by complaints of pain and swelling and objective evidence of some painful motion.  He exhibited good flexion and extension on testing.  

3.  From October 18, 2011, the right knee disability has displayed limited motion, but severely limited motion, severe weakness, and/or ankylosis have not been shown.  

3.  Throughout the pendency of the appeal, the Veteran has had mild instability of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee from December 23, 2004, to February 21, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).  

2.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee from April 1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).  

3.  The criteria for a disability rating in excess of 30 percent for chondromalacia of the right knee since October 18, 2011, have not been met.  38 U.S.C.A. § § 1155, 5103, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).
 
4.  The criteria for a separate 10 percent disability rating for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011) and implemented at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2011), requires VA to assist a claimant in developing claims for VA benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (1).  

VA must inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

The notice requirements of the VCAA apply to all five elements of a service connection claim.  Those elements are:  1) Veteran's status; 2) existence of disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In various letters dated throughout the course of the appeal, the Veteran has been notified of evidence necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

The United States Court of Appeals for Veterans Claims (Court) has held that at a minimum, adequate VCAA notice in an increased rating claim require that VA notify the claimant that, to substantiate a claim:  (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life, the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

Although no longer required, the Board notes that by letter dated in May 2008, the Veteran was told that evidence of worsening was needed to substantiate the claim for increase and he was provided with specific diagnostic criteria from VA's Schedule for Rating Disabilities.  

The record also reflects that VA has made reasonable efforts to obtain and to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence, including private and VA medical records have been obtained.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and the duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.  

Pertinent Legal Criteria with Regard to Increased Disability Ratings

Disability evaluations are determined that by the application of VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases or injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1.  

Separate diagnostic codes identify the various disabilities.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more near approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and, if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment in function, will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In considering the rating disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2.  Consideration of the whole recorded history is necessary so that a rating my accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of disability under different diagnoses).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at lease a minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Code 5003 and 5257, while cautioning that any separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (62 Fed. Reg. 63604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (August 14, 1998).  

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  

VA's General Counsel has also held that separate ratings under 38 C.F.R. Part 4, Diagnostic Code 5260 (limitation of flexion of the leg) and Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating; flexion of the leg limited to 30 degrees warrants a 20 percent rating; and flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension of the leg limited to 30 degrees warrants a 30 percent rating; extension of the leg limited to 30 degrees warrants a 40 percent rating; and extension of the leg limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

Dislocated semilunar cartilage with frequent episodes of locking, pain, and fusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Other diagnostic codes pertaining to the knee are Code 5256 (ankylosis), Code 5262 (impairment of tibia and fibula), and Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these codes is therefore not warranted.  38 C.F.R. § 4.71a.  

The Secretary will consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

In accordance with the aforementioned regulations in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

By way of background, the Veteran was originally awarded service connection for right knee disability by rating decision dated in May 2003.  A noncompensable evaluation was assigned, effective September 8, 1999.  In a December 2005 rating decision, the RO granted a temporary total evaluation from February 22, 2005, the date the Veteran was hospitalized for his right knee, to March 31, 2005, and continued the noncompensable evaluation prior to February 22, 2005, and as of April 1, 2005.  However, in an August 2006 rating decision, the RO granted an increased rating of 10 percent prior to February 22, 2005, and as of April 1, 2005.  Most recently, by rating decision dated in June 2012, the RO granted an increased rating for the right knee disability from 10 percent to 30 percent, effective October 18, 2011, the date of a VA examination.  

In evaluating the status of the Veteran's right knee disability between December 23, 2004, and February 21, 2005, the Board finds that a rating in excess of 10 percent during that period is not warranted.  

The medical evidence for that time frame includes the report of a December 1, 2004, orthopedic outpatient clinic visit at which time it was indicated the Veteran injured the knee one year earlier following a motor vehicle accident.  He had had locking, catching, and swelling for the past year.  He had failed all conservative therapy.  Current examination of the right knee was positive for bounce testing and paresis sign.  There was a full range of motion with 0 to 130 degrees of flexion.  There was mild swelling, but there was redness or warmth.  The knee was described as stable to varus/ valgus stress.  The assessment was right knee meniscal tear. This disability picture is adequately covered by the 10 percent rating assigned.      

When the Veteran was hospitalized for right knee arthroscopy on February 22, 2005, preoperative physical examination reported the same findings as noted on the December 2004 examination.  It was noted that magnetic resonance imaging had been consistent for the right posterior horn medial meniscal tear and that the Veteran reported episodes of giving way, locking, and catching.  He also reported some swelling, as well as difficulty walking up and down stairs.  

Based on the evidence cited above, the Board finds that a disability rating in excess of 10 percent due to motion restriction of the right knee is not warranted for the time frame between December 2004 and February 2005.  As noted above, the December 2004 outpatient visit referred to a full range of motion.  Accordingly, a disability rating higher than the current 10 percent rating for the time frame is not in order.  The report of that visit did not refer to any specific flare-ups other than pain after prolonged walking and stair climbing.  Therefore, there is no basis to provide additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown, 8 Vet. App. at 202.  There are no other range of motion findings of record for that time frame in the claims file.  

The Board has considered the right knee disability under other potentially applicable codes.  The Board finds that Code 5262 and 5263 are not for application as the medical evidence does not show that the Veteran had either impairment of the tibia and fibula or genu recuruntum during that time frame.  Also, there was no evidence of ankylosis during the time frame.  Separate ratings may be assigned for a knee disability when there is instability and this will be discussed below.  The Board has considered the assertions from the Veteran as to the extent of symptoms during the time frame.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  The preponderance of the evidence is against the claim for disability rating higher than 10 percent for chondromalacia of the right knee for the time frame between December 23, 2004 and February 21, 2005.  

Right Knee Disability from April 1, 2005.  

The pertinent medical evidence includes the report of a rating examination of the joints by VA in May 2006.  The Veteran stated that he had had pain that varied between three and seven on a scale of 10.  He stated the pain was constant.  He had worn a brace for several years and used a cane.  He was currently working at VA in a sedentary capacity.  He did not have any flare-ups and did not have any incapacitating episodes.  

As for medication, he stated he was taking Vicodin twice daily and 600 milligrams of Motrin three times a day.  He indicated this allowed him to keep his pain under control.  He reported being able to walk between a third and a half block, but he stopped because of pain.  

On current examination the right knee was described as enlarged.  There was severe cracking without crepitus or instability.  Anterior and posterior drawer signs were not present.  Flexion was to 120 degrees.  Extension was to zero degrees.  Movements were slow and painful from inception to completion.  There was no additional limitation noted in the range of motion for repeated movement causing pain, fatigue, weakness, or lack of endurance.  Gait was described as "lumbering," but there was no active limp.  

The examination diagnosis was status post traumatic injury to the right knee with secondary degenerative arthritis.  Notation was made that review of the VA records showed degenerative arthritis of the right knee described as moderate in degree.  The examiner remarked the condition "is not affecting his activities of daily living or employability to this point."  He stated the Veteran had developed degenerative arthritis as a consequence of the chondromalacia.  

The Veteran was seen in outpatient consultation by VA in May 2008.  He had a history of falling due to the right knee giving out or tripping when getting out of his tub.  He also complained of chronic bilateral feet numbness which might be contributing to the increased risk of falling.  He stated that he fell down four months earlier.  He also complained of severe crepitus and popping in both knees, greater on the left.  He complained of weakness of both lower extremities and limited tolerance to prolonged ambulation.  He was wearing decompression braces, but said he stopped wearing them.  Currently he was wearing bilateral knee braces with hinges.  It was noted he had undergone back surgery in October 2007.  

As for pain, the intensity was described as five out of 10 at the medical aspect of each knee.  He stated this was aggravated after prolonged sitting or prolonged walking.  It was eased by pain medication and the decompression braces.  He also referred to throbbing pain in the knees on a constant basis.  

On testing motion of the knee was listed as "115 DEG, 110 DEG."  Right knee quadriceps strength was 5/5.  Gait was described as moderately antalgic.  Palpation of both knees showed tenderness.  Functional mobility was described as impaired, with the Veteran reporting an inability to sit for a prolonged time or to walk for a prolonged time.  

The Veteran was accorded another rating examination of the joints by VA in May 2009.  The claims file was available to and reviewed by the examiner.  It was noted the Veteran was currently working on a full time basis as an administrative secretary.  He had previous employment as a police officer at VA.  The examiner noted that service connection was already in effect for back disability and a left knee disability and since his aforementioned examination of the Veteran in April 2005, the Veteran had undergone back surgery in October 2007.  

Currently, the Veteran walked with the help of a cane in the right hand.  He used that all the time and he also used knee braces all the time.  He did not use any other assistive device.  He did not do any stairs, but he was able to walk and work.  He was described as independent in self-care and able to drive. The Veteran stated he got flare-ups of his pain about four to five times a month and those would last for a day or so.  He complained the right knee grinded and popped on an everyday basis.  He stated it was stiff in the morning on waking up and after he moved for a period of time, he would get more pain and stiffness during cold weather.  He reported that both knees tended to give way on him.  He reported a feeling of grinding and popping and occasional locking.  He stated he could not climb stairs, squat, or kneel on his knees.  He also noticed some swelling in the knees from time to time.  He indicated the braces helped and that is why he wore them on an everyday basis.  

On examination the examiner noted the Veteran walked without his cane.  He walked at a slower pace, but no significant limp was noted.  There was no obvious osteophytosis or joint effusion.  Thigh muscles were normal.  There was no local swelling, redness, or puffiness or warmth to touch.  There was no obvious deformity.  Range of motion of both knees was observed to 135 degrees of flexion.  No ligamentous laxity was noted on medial or lateral stress.  Anterior and posterior drawer sign were negative.  Lachman's test was negative.  Patellar crepitus was positive.  Joint line tenderness was positive particularly on the medial compartments.  Motor strength for the quadriceps and hamstrings was normal.  There was no subluxation of either knee.  Motion of the knees was described as painful.  

With regard to Deluca considerations, the examiner stated crepitus and pain were detected with motion, but the examiner stated there was no increase in pain or fatigability or lack of endurance or loss of range of motion or significant slowing during the Deluca examination.  

X-ray studies of the right knee showed minimal narrowing of the medial compartment as well as the patellofemoral joint.  There were osteophytic spurs noted.  The posterior femoral condyles were irregular.  The examiner stated there were moderate degenerative changes of both knees, more so on the right.  

The examination diagnosis was moderate degenerative changes of the right knee with chronic pain and painful motion and difficulty walking.  

The examiner added that the Veteran used a cane as a walking aid all the time and also used knee braces all the time.  He was continuing to work on a full time basis.  The examiner remarked that it was possible that under certain conditions, particularly during flare-ups, the Veteran might have an additional loss of range of motion with additional fatigability in addition to slowing.  The examiner added "however it would be mere speculation on my part to guess the degree of such impairment."  

The claims file also contains private medical records.  These include the report of a July 2009 consultation with A. S. S., M.D.  The Veteran was seen for a complaint of right knee pain.  The Veteran was continuing to use a cane and to take Vicodin for his pain.  On examination of the knee there was trace effusion.  Motion was from five to 115 degrees.  There was medial joint line tenderness and some crepitance.  The assessment was right knee degenerative joint disease.  The Veteran received an injection of Lidocaine for his pain.  There were no complications and he was to return in six months.  

Also of record is a report of a September 2010 visit to the same private physician.  Reference was made to an August 2010 X-ray study that showed moderate degenerative joint disease.  Clinical examination showed the right knee skin was intact and strength was good.  Motion continued to be from 5 to 115 degrees.  The findings were similar to those noted at the time of the July 2009 examination.  The Veteran was given another injection and was to return in six to 12 months.  

Received in January 2011 was an unsigned communication in which the author indicated the Veteran had been under that individual's care since July 2004, for treatment of chronic pain that included arthritis in both knees.  Treatment included physical therapy, acupuncture, epidural steroid injections, and medication management.  The pain was described as moderate in degree, despite the above interventions.  

The record shows the Veteran was accorded a rating examination by VA in October 2011.  It was reported he had had longstanding right knee problems dating back to 1977.  He had arthroscopic procedures in 2001 and again in 2005.  Subsequently he had Cortisone injections in the right knee, most recently in September 2011.  He reported constant pain in the right knee and he rated it as six out of 10.  Medications included Gabapentin and amitriptyline.  He stated he was told he would require a total knee arthroplasty in the future.  

The Veteran added he would experience flare-ups when he had pain involving the left knee and he used the right knee to compensate.  He stated the flare-ups would occur every other week, alternating with the left knee flare-ups.  He reported decreased motion, locking, and popping in the right knee during the flare-ups.  On examination flexion of the right knee was to 90 degrees.  Painful motion began at 80 degrees.  Extension was to 20 degrees.  Motion testing after repetitive use testing showed flexion ended at 90 degrees and extension ended at 20 degrees.  

As for functional loss and additional limitation of motion, it was stated there was less movement than normal, excess fatigability, weakened movement, incoordination, pain on movement, and swelling.  There was also disturbance of locomotion and interference with sitting, standing, and weightbearing.  There was also pain to palpation.  Muscle strength testing of the knee on flexion and extension was four out of five.  

Joint stability tests for Lachman's testing showed normal anterior stability.  Testing for posterior instability was normal.  Medio-lateral instability testing was also normal.  It was stated there was no evidence of a history of recurrent patellar subluxation or dislocation.  

The Veteran was described as continuing to use assistive devices, including bilateral knee braces and a cane.  

As to X-ray studies, it was noted the changes of the right knee had progressed slightly since a June 2007 examination.  There was no evidence of acute body trauma.  The study showed minimal narrowing and spurring.  

With regard to impact on functioning, the Veteran stated that he lost his job as a VA police officer, but was currently working in a position that required prolonged sitting.  

As a result of the extension being to 20 degrees and the function being limited to 90 degrees at the time of the October 18, 2011, examination, the disability evaluation for the right knee was increased from 10 percent to 30 percent disabling, effective the date of the examination.  

The Board finds that a rating in excess of 30 percent since that date is not in order.  The Board notes that the 30 percent rating assigned appropriately compensates the Veteran for the extent of functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and Deluca.  In this case, examination reports prior to October 2011 clearly reflect that although the Veteran's range of motion had been affected by pain, he was able to accomplish essentially normal right knee motion.  The Board has considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  In this case there is no persuasive evidence to support a finding that at any time since the assignment of the 10 percent rating in December 2004, except for a period of hospitalization in February 2005, that any symptoms of pain, fatigue or weakness, lack of endurance, and/or incoordination have been so disabling-to include on repeated use -to support the assignment of a rating in excess of 10 percent prior to October 2011 and in excess of 30 percent since October 2011under any applicable diagnostic code predicated on limitation of motion.  

In addition, the Board has considered whether any other diagnostic code provides a basis for a higher rating for the right knee disability, but finds none.  Consideration of the Veteran's right knee instability is addressed below.  In the absence of the ankylosis or other deformity, evaluation of the knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-Codes 5256 or 5662-is not appropriate.  See 38 C.F.R. § 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the Rating Schedule.  

The examination in October 2011 showed extension to 20 degrees and flexion limited to 90 degrees.  Motion testing at the time of the examinations by VA in 2006 and 2008, albeit accompanied by pain, were essentially within normal limits.  More significant motion restriction was not shown until the time of the October 2011 examination.  Even the motion restriction reported by the Veteran's private physician between 2009 and 2011 did not show findings that would warrant the assignment of a higher rating than the 10 percent rating in effect between late 2004 and October 2011.  

With regard to instability, the Board finds that the Veteran is entitled to a separate 10 percent rating for right knee instability/laxity under Code 5257.  The Veteran has consistently reported instability in the right knee, with resulting pain, stiffness, and swelling.  He is restricted in performance of some activities because of pain and instability involving the knee.  Although the examinations he has been accorded over the past several years do not state that he has instability involving the knee, the record shows the Veteran himself has given consistent reports of guarding of movement and instability.  The Board finds the Veteran's testimony is competent and credible.  The Board notes that he takes prescription medication and uses a knee brace and a cane.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent separate rating  is warranted for right knee laxity.  He is not, however, entitlement to a higher rating under Code 5257 as the evidence does not support that the right knee instability is more than slightly incapacitating in nature, especially considering the examination reports not referring to the presence of instability.  

Additional Considerations

The Board has considered whether this case, or any component thereof, should be referred to the Director of VA's Compensation and Pension Service for extraschedular consideration.  In determining whether the case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule.  If the criteria reasonably describes the claimant's disability picture and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the service-connected right knee disability are contemplated by the schedular criteria.  The Board has therefore determined the referral of this case for extraschedular consideration under 38 C.F.R. § 3.321 (b) is not in order.  The Board notes that as a result of this decision, the Board is granting a separate 10 percent rating for instability.  Additionally, a recent rating decision of the RO resulted in a significant increase in the Veteran's right knee disability level from 10 percent to 30 percent.  

The Board notes that the Court has recently held that a request for a total rating based on unemployability due to the severity of service-connected disability, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F. 3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his right knee disability on appeal renders him unemployable.  Indeed, it appears that he is continuing to work on a full time basis.  Accordingly, a claim for a total rating based on unemployability is not raised by this appeal.  


ORDER

The Board having determined that the components of the Veteran's right knee disability warrant a separate 10 percent rating for instability, the benefit sought on appeal is granted to this extent.  This is subject to the criteria applicable to the payment of monetary benefits.  

A rating in excess of 10 percent from December 23, 2004, to February 21, 2005, is denied.  

A rating in excess of 10 percent from April 1, 2005, to October 18, 2011 is denied.  

A disability rating in excess of 30 percent for right knee disability from October 18, 2011, is denied.  


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


